Name: 96/392/EC: Council Decision of 20 June 1996 amending Decision 94/807/EC adopting a specific programme of research and technological development including demonstration in the field of cooperation with third countries and international organizations (1994-1998)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  technology and technical regulations;  European construction;  Europe;  political geography;  cooperation policy
 Date Published: 1996-07-02

 Avis juridique important|31996D039296/392/EC: Council Decision of 20 June 1996 amending Decision 94/807/EC adopting a specific programme of research and technological development including demonstration in the field of cooperation with third countries and international organizations (1994-1998) Official Journal L 163 , 02/07/1996 P. 0043 - 0044COUNCIL DECISION of 20 June 1996 amending Decision 94/807/EC adopting a specific programme of research and technological development including demonstration in the field of cooperation with third countries and international organizations (1994-1998) (96/392/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 130i (4) thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas globalization of RTD activities requires the Community to develop and implement an international RTD cooperation strategy consistent with the objectives of the Treaty; whereas the Commission has submitted a communication on perspectives for international cooperation in research and technological development;Whereas it is important that scientific and technological cooperation with the New Independent States of the former Soviet Union (NIS) be continued within the context of a generalized process of transformation in these countries in order to contribute to stabilizing their scientific potential;Whereas on 18 May 1995 the Commission presented a communication on the prospects of scientific and technological cooperation with the New Independent States of the former Soviet Union and, in particular, on the Community's participation in the International Association for the promotion of cooperation with scientists from the NIS (Intas);Whereas in its Resolution of 27 October 1995, the European Parliament expressed its support for the continuation of Community participation in Intas beyond 1995 and until the end of the fourth framework programme;Whereas Decision No 94/807/EC (4) confirmed Community participation in the pilot phase of Intas until the end of 1995 and specified that Community participation in Intas beyond 31 December 1995 was subject to a Decision by the Council authorizing such participation;Whereas on 30 October 1995 the Council agreed that Community participation in Intas should be continued beyond 31 December 1995 and until the end of the period covered by the fourth framework programme (31 December 1998), subject to certain conditions and further improvements in the functioning of Intas, in particular so as to reflect better the importance of Community participation in Intas;Whereas some of the said conditions have already been fulfilled, namely that the Statutes of Intas should be modified so as to ensure that decisions requiring a two-thirds majority of the General Assembly are taken with the agreement of the Community represented by the Commission and that the Commission shall assume the presidency of the Intas General Assembly;Whereas the prolongation of Intas will not set a precedent for other areas of scientific and technical cooperation between the Community and third countries;Whereas the Commission will propose standard procedures for the implementation of international research cooperation in future framework programmes;Whereas appropriate and stable Community funding should continue to be made available to Intas; whereas it is important to broaden the funding basis of Intas in particular to attract additional contributions;Whereas Community funding of Intas activities should take into account the need for cooperation in other areas of strategic interest to the Community, in particular Central and Eastern Europe and the Mediterranean,HAS ADOPTED THIS DECISION:Article 1 In Annex I of Decision No 94/807/EC, under Part A.2 entitled 'Cooperation with the countries of central and eastern Europe and with the new independent States of the former Soviet Union`, the indented sub-paragraph beginning with the words 'the International Association for the Promotion of Cooperation . . .` and ending with the words '. . . authorizing the participation of the Community;` shall be replaced by the following paragraph:'- Community participation in the International Association for the Promotion of Cooperation with Scientists from the New Independent States of the Former Soviet Union (Intas), in particular by means of a financial contribution of the order of about half of the funds allocated annually for cooperation with these New Independent States under this programme and for activities conforming to its objectives.`Article 2 This Decision is addressed to the Member States.Done at Luxembourg, 20 June 1996.For the CouncilThe PresidentP. BERSANI(1) OJ No C 21, 25. 1. 1996, p. 26.(2) OJ No C 65, 4. 3. 1996, p. 201.(3) Opinion delivered on 25 April 1996 (Not yet published in the Official Journal).(4) OJ No L 334, 22. 12. 1994, p. 109.